DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, lines 8-9, it is confusing and ambiguous for reciting “the time synchronization server comprising a plurality of instances that provide a time synchronization service” since it is the time synchronization server comprising a plurality of timing daemons that provide a plurality of instances of a time synchronization service according to the original specification (see paragraphs [0048] & [0074]).  Lines 12-14, it is confusing and ambiguous for reciting “send time synchronization traffic between the customer network and a particular instance of the plurality of instances that provide the time synchronization service” since it is the time synchronization traffic sent between the customer network and a timing daemon that provides a particular instance of the time synchronization service according to the original specification (see paragraphs [0048], [0066]-[0067]).
 	In claim 5, line 13, each occurrence of the term “VRF” should be changed to -- second VRF -- to be distinguished from the VRF recited in claim 1, line 11.
 	Claims 2-4 and 6 are rejected for depending on claim 1.
 	Claims 7-12 are rejected for substantially same reasons as claims 1-6, except each claim is in an apparatus (i.e. a computing device) claim format.
 	Claims 13-18 are rejected for substantially same reasons as claims 1-6, except each claim is in a system claim format.
 	Claim 19 is rejected for depending on claim 13.
 	In addition, in claim 13, line 5, “a plurality of instances that provide a time synchronization service” should be changed to -- a plurality of timing daemons that provides a plurality of instances of a time synchronization service -- according to the original specification (see paragraphs [0048] & [0074]).
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Rao ‘350, ‘197, ‘768, ‘355 & ‘699, and Wegner et al. are all cited to show the common feature of interconnection system utilizing programmable network platform (PNP) for connecting a plurality of customer networks to a cloud exchange similar to the claimed invention.
 	Ramlall et al. is additionally cited to show the feature of time synchronization process utilizing time server and NTP/PTP protocol similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465